UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 14-6413


TRAVIS J. WILLIAMS,

                   Petitioner - Appellant,

          v.

WARDEN MCFADEN,

                  Respondent – Appellee,

          and

STATE OF SOUTH CAROLINA,

                  Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     Richard Mark Gergel, District
Judge. (4:13-cv-00005-RMG)


Submitted:   August 21, 2014                  Decided:   August 25, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Travis J. Williams, Appellant Pro Se.      Donald John Zelenka,
Senior Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Travis      J.   Williams     seeks      to   appeal        the     district

court’s    order   accepting     the     recommendation         of   the      magistrate

judge, as modified, and denying relief on his 28 U.S.C. § 2254

(2012) petition.        The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                             See 28

U.S.C. § 2253(c)(1)(A) (2012).                A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard   by    demonstrating        that   reasonable      jurists         would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.             Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see    Miller-El   v.    Cockrell,       537 U.S. 322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                            Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Williams has not made the requisite showing.                        Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense   with    oral   argument       because    the    facts        and    legal



                                          2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3